MURDOCK, Justice (dissenting).
I believe this Court can and should defend the integrity of our prior action in this matter by granting the motion to reopen the petition for a writ of mandamus or treating the current motion as a new petition for a writ of mandamus. I do not find the movant's failure to include with his current motion a copy of the trial court's previous order of recusal to be an impediment to such action. The fact of that recusal was known to this Court at the *854time of our dismissal of the movant's previous petition and, indeed, was the basis for our previous action in this regard. I therefore respectfully dissent from the denial of relief to this pro se petitioner.